Citation Nr: 0843833	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for allergic 
rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the benefit sought on 
appeal.  


FINDINGS OF FACT

The veteran's allergic rhinitis is not productive of greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side, nor is it 
manifested by polyps.


CONCLUSION OF LAW

The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his allergic rhinitis does not accurately 
reflect the severity of his disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of background, a rating decision dated in March 1971 
granted service connection for allergic rhinitis.  That 
rating decision also assigned a noncompensable evaluation 
under Diagnostic Code 6599-6501.  That evaluation has 
remained in effect since that time.  The June 2004 rating 
decision currently on appeal continued the noncompensable 
evaluation under Diagnostic Code 6522.

Under Diagnostic Code 6522, allergic rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, is 
rated at 10 percent disabling.  Allergic rhinitis with polyps 
is rated at 30 percent disabling. 38 C.F.R. § 4.97, 
Diagnostic Code 6522.

The veteran's medical records show treatment for allergic 
rhinitis with medication, because it was unresponsive to 
treatments with nasal steroids and oral antihistamines.  The 
records however lack any indication that the veteran suffered 
from polyps or from an obstruction greater than 50 percent in 
either nasal passage.  

The veteran was provided a VA examination in April 2004.  
There, the examiner acknowledged a nasal obstruction caused 
by nasal congestion, but failed to note a percentage for the 
blockage.  The veteran returned for another VA examination in 
May 2004 where the examiner expanded the description of the 
nasal obstruction.  The examiner reported that the nasal 
obstruction is recurrent, only caused if nasal congestion is 
present, which at the same time is secondary to allergic 
rhinitis episodes.  The obstruction manifested at 10 percent 
in each nostril.  

Based on this record, the Board finds that a compensable 
rating is not applicable in this case.  The evidence fails to 
show that the veteran's disability has caused an obstruction 
greater than 50 percent in either nasal passage or a complete 
obstruction in either passage.  The veteran also did not 
suffer from polyps.  Without these manifestations, the 
veteran is not entitled to a compensable disability rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After a review of all the competent evidence, the Board must 
find that the preponderance of the evidence is against this 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

An increased (compensable) rating for allergic rhinitis is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


